Opinion by
Cline, J.
It appeared that the plates which were advanced by the appraiser were not listed in the price list of the exporters' association and therefore could be purchased at the prevailing market value in Japan. Abstract 36918, Golding v. United States (T. D. 49078) and Snow v. United States (C. D. 13) cited as to cases where there was an honest difference of opinion between the petitioner and the appraiser as to the correct market value of the merchandise. It was found there was no intention to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore granted.